Title: From Thomas Jefferson to James Brown, 12 August 1806
From: Jefferson, Thomas
To: Brown, James


                        
                            Monticello Aug. 12. 06.
                        
                        Th: Jefferson takes the liberty of inclosing to mr Brown a letter from a John Preston of Dundee enquiring
                            after a friend named James Gickie, of whom it is supposed mr Brown may have some knolege. if he can give any information
                            Th:J. will thank him for it, & for a return of the letter that he may have the enquiry pursued in favor of the
                            distressed relations of Gickie. he salutes mr Brown with friendship and respect & assures him of his continued
                            esteem.
                    